DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 19 February 2021 in which claims 1-16 are presented for examination. Claims 1-16 are therefore pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 13 recites the limitation "the intercepted conference information response" in line 8 of eg. claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 6, 8, 10, 12, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear if ‘a subscription request’ of said dependent claims is different from the first or second subscription requests.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jaudon et al (hereinafter “Jaudon”, 8,311,047).
As per Claim 1, Jaudon discloses a method comprising: 
intercepting, by a signaling adapter, a first subscription request for information from a first device to a second device; forwarding, by the signaling adapter, the intercepted first subscription request to the second device; intercepting, by the signaling adapter, a response to the first subscription request from the second device; forwarding, by the signaling adapter, the intercepted response to the first subscription request to the first device (at least col. 9:53-10:30; 5:15-38; Fig. 2C, 6B; the switch device 110 may directly negotiate the session with the host device 105 such that the host device 105 addresses data for the session directly to the switch and is agnostic of the identity of the terminal device 120 associated with the user. Once a session has been established, the switch device 110 may forward session data received from the host device 105 to the terminal device 120. Additionally, the switch device 110 may forward session data received form the terminal device 120 to the host device 105. Thus, the terminal device 120 may act as though it has a direct session with the host device 105, even though the session hosted by the host device 105 is really with the switch device 110); 
at least col. 9:53-10:30; 11:5-36; Fig. 2C, 6B; As shown in FIG. 6B, after the smartphone terminal device 120-o has been selected for participation in the call, the rules engine 115-d may duplicate and mirror packets associated with the call of Session H and the display of Session Ito the smartphone terminal device 120-o. In this way, the user of the smartphone terminal device 120-m may listen to the call taking place at the telephone terminal device 120-m and view the shared portion of the display of workplace terminal device 120-n in real-time. In certain examples, the smartphone terminal device 120-o may also be able to transmit audio signals to the switch device 110-d for inclusion in the call. Thus, the user of the smartphone terminal device 120-o may join the call as a conference participant. The switch device 110-d may be configured to merge the display data stream of Session I with the call data associated with Session H and Session J into a single stream of audio and visual data, and duplicate the single stream across the sessions; the forwarding of packets performed by the switch device 110-f may include modifying a source address or a destination address of the packets. In additional or alternative examples, the forwarding of the packets may include reformatting the packets from a format associated with the host device to a format associated with the first terminal device, or vice versa).
As per Claim 2. The method of claim 1, further comprising: intercepting, by the signaling adapter, notifications related to a subscription request from the second device; and sending, by the signaling adapter, the intercepted notifications to the first device and the third device (at least col. 8:1-9; the switch device 110-c of the present example may share session data with terminal device 120-i by mirroring some or all network packets containing session data to terminal device 120-i. For example, when switch device 110-c receives a packet containing session data selected for sharing, the switch device 110-c may transmit one copy of the packet to terminal device 120-h, and a second copy of the packet to terminal device 120-i).
As per Claim 5, Jaudon discloses a method comprising:
intercepting, by a signaling adapter, a first subscription request for information from a first device to a second device; forwarding, by the signaling adapter, the intercepted first subscription request for information to the second device; intercepting and storing, by the signaling adapter, an information response related to the first request for information from the second device to the first device; forwarding, by the signaling adapter, the intercepted conference information response to the first device (at least col. 9:53-10:30; 5:15-38; Fig. 2C, 6B; the switch device 110 may directly negotiate the session with the host device 105 such that the host device 105 addresses data for the session directly to the switch and is agnostic of the identity of the terminal device 120 associated with the user. Once a session has been established, the switch device 110 may forward session data received from the host device 105 to the terminal device 120. Additionally, the switch device 110 may forward session data received form the terminal device 120 to the host device 105. Thus, the terminal device 120 may act as though it has a direct session with the host device 105, even though the session hosted by the host device 105 is really with the switch device 110); 
intercepting, by the signaling adapter, a second subscription request for information from a third device to the second device; dropping, by the signaling adapter, the second subscription request; and responding, by the signaling adapter, to the second subscription request with the stored information response (at least col. 9:53-10:30; 11:14-12:19, 12:60-13:5; 8:65-67; Fig. 2C, 6B; terminal selection module 715 may be configured to receive a selection of a second terminal device for association with the session while the session module 705 maintains the session with the host device on behalf of the user. In certain examples, the second terminal device may be selected to replace the first terminal device in receiving and transmitting data for the session. Thus, the selection of the second terminal device may be inferred in response to a determination that the user has logged off of the first terminal device, moved to a location of the second terminal device, and logged on to the second terminal device. In such cases, the switching module 710 may ensure that the forwarding of session packets to the first terminal device is terminated after the user has logged off of the first terminal device; terminal selection module 715-a may include a user roaming submodule 825 and a terminal multiplexing/parsing submodule 830. The user roaming submodule 825 may detect when a user logs off of the a first terminal device and later logs on to a second terminal device. The terminal multiplexing/parsing submodule 830 may receive requests to share all or a portion of the data for a particular session maintained at the host device. These events and conditions detected at the user roaming submodule 625 and the terminal multiplexing/parsing submodule 830 may be communicated to the rules engine 115-f, which may apply one or more relevant rules to the events or conditions to update the switching instructions at the rule-based switching submodule 815; the switch device 110-c may copy and forward the data in the identified packets to terminal device 120-h, which may display a window 415-c-2 that duplicates the consent form window 415-c-1 on terminal device 120-i).
As per Claim 6. The method of claim 5, further comprising: intercepting, by the signaling adapter, notifications related to a subscription request from the second device; and sending, by the signaling adapter, the intercepted notifications to the first device and the third device (at least col. 8:1-9; the switch device 110-c of the present example may share session data with terminal device 120-i by mirroring some or all network packets containing session data to terminal device 120-i. For example, when switch device 110-c receives a packet containing session data selected for sharing, the switch device 110-c may transmit one copy of the packet to terminal device 120-h, and a second copy of the packet to terminal device 120-i).
Claims 9-10, 13-14 do not, in substance, add or define any additional limitations over claims 1-2, 5-6 and therefore are rejected for similar reasons, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-4, 7-8, 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaudon in view of Aaron et al (hereinafter “Aaron”, 2016/0165184).
As per Claim 3. The method of claim 1, wherein the method is a conferencing method (at least col. 10:22-30; conference). Jaudon fails to explicitly disclose the first device is a first multipoint control unit, the second device is a second multipoint control unit and the third device is a content server. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Aaron (at least paragraph 30-31, Fig. 1-2; globally distributed infrastructure for the video conference system supports the sharing of the event (e.g., the session) among the participants at geographically distributed locations with the use of a plurality of MCUs (Multipoint Control Units), each configured to process the plurality of audio and/or video streams from the plurality of video conference endpoints in real time). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Aaron’ MCU’s and media servers, with Jaudon’s conference switch as Aaron teaches MCU’s being well known for a video conference supported by a globally distributed infrastructure with at least one MCU at a media server allows the participants of a video conference to participate in a multi-party or point-to-point video conference session and such MCUs providing the processing and transcoding (par. 93) that would be required and not shown in Jaudon’s system which simply only shows a switch connecting directly to a phone and terminals and hosts.
As per Claim 4. The method of claim 3, further comprising: intercepting, by the signaling adapter, notifications related to a subscription request from the second multipoint control unit; and sending, by the signaling adapter, the intercepted notifications to the first multipoint control unit and the content server (at least col. 8:1-9; the switch device 110-c of the present example may share session data with terminal device 120-i by mirroring some or all network packets containing session data to terminal device 120-i. For example, when switch device 110-c receives a packet containing session data selected for sharing, the switch device 110-c may transmit one copy of the packet to terminal device 120-h, and a second copy of the packet to terminal device 120-i).
Claims 7-8, 11-12, 15-16 do not, in substance, add or define any additional limitations over claims 3-4 and therefore are rejected for similar reasons, supra.

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/GREGORY G TODD/           Primary Examiner, Art Unit 2457